Dixon, C. J.
We agree with counsel for tbe plaintiff in botb the positions taken by them in respect to this demurrer.
1. There are no allegations in the complaint setting forth a cause of action, except for the unlawful entry and withholding of the strip of the street by the defendant. A claim for damages to the residue of the lot not included in the street and not taken by the defendant, as stated in the complaint, and which is unsupported by any averment of facts going to show that the plaintiff is entitled to recover such damages, is not a statement of a cause of action and not to be so regarded for any purpose. It is but a mere unfounded claim for damages, harmless in itself, though perhaps liable to be stricken out on motion, which does not render the pleading demurrable for duplicity or for misjoinder of causes of action. It requires the statement of facts going to constitute a separate cause of action —of facts sufficient for that purpose,— to make the pleading multifarious. Truesdell v. Rhodes, 26 Wis., 215.
2. The allegation that the “ plaintiff has been greatly injured in the use and occupation of said strip of land, and in the use and-occupation of said lot one, of which the same is part and parcel,” is not necessarily to be construed and understood as a claim of damage for loss or injury to any of the lot except the strip which the defendant is charged with having unlawfully entered upon and withheld the possession of from the plaintiff. As observed by counsel, an injury sustained by the plaintiff in the use of the strip is necessarily an injury sustained in the use of the lot, of which the strip is part and parcel.
By the Court. — Order affirmed.